 


 HR 657 ENR: Follow the Rules Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Fifteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and seventeen
H. R. 657 
 
AN ACT
To amend title 5, United States Code, to extend certain protections against prohibited personnel practices, and for other purposes.
 

1.Short titleThis Act may be cited as the Follow the Rules Act. 2.Prohibited personnel action based on ordering individual to violate rule or regulation (a)In generalSubparagraph (D) of section 2302(b)(9) of title 5, United States Code, is amended by inserting , rule, or regulation after law.
(b)Technical correctionSuch subparagraph is further amended by striking for.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 